The conviction is for selling intoxicating liquor; punishment, confinement in the penitentiary for one year. *Page 349 
By the terms of Article 903, C. C. P., one of the requisites of a recognizance or bond pending appeal from a conviction for felony is that the offense of which accused was charged and convicted shall be described. In the present case it is stated in the recognizance that appellant was charged and convicted of the offense of violation of the prohibition law." There is no such offense as this known to our statutes.
Because of this defect in the recognizance the appeal is ordered dismissed.
Dismissed.